Citation Nr: 0523262	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease (arthritis).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disorder.  

4.  The propriety of an initial noncompensable evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and [redacted]


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from October 1958 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Atlanta, Georgia, which denied claims of service 
connection for a bilateral knee disorder, bilateral hearing 
loss, and hypertension, to include a claimed secondary heart 
disorder.  

In August 2003, the Board remanded the appeal for development 
since completed.  

In March 2005, the RO granted the claim of service connection 
for bilateral hearing loss, and a noncompensable disability 
evaluation was assigned.  In April 2005, the veteran timely 
expressed disagreement with the initial noncompensable 
evaluation assigned for service-connected bilateral hearing 
loss.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims adjudicated on the merits, and 
obtained and fully developed all evidence necessary for the 
equitable disposition of these claims.  

2.  A right or left knee disorder was not shown during the 
veteran's active service, and arthritis of a knee was not 
shown to a compensable degree within one year of the 
veteran's separation from service.   

3.  Hypertension was not shown during active service, and it 
was not shown to a compensable degree within one year of the 
veteran's separation from service.  

4.  A heart disorder was not demonstrated during service.  A 
causal relationship between heart disease and service-
connected disability is not shown.  Heart disease was not 
shown to a compensable degree within one year of the 
veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right or left knee disorder, to include arthritis, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2004).  

2.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 and 3.309 (2004).  

3.  The criteria for the establishment of service connection 
for heart disease, to include as secondary to service-
connected disability, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 and 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO issued a VCAA notice letter to 
the veteran in February 2001 regarding the veteran's August 
2000 claims of service connection presently on appeal.  This 
VCAA notice advised the veteran of what evidence would 
substantiate the claims on appeal, and of the specific 
allocation of responsibility for obtaining such evidence.  
The VCAA notice was provided to the veteran prior to the RO's 
initial adjudication of the claims in July 2001.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal at this time 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The content of both the February 2001 and February 2004 VCAA 
notice letters complies with all pertinent VA law and 
regulations.  The April 2001 VCAA notice letter provided the 
veteran with the information needed to substantiate his claim 
on appeal, and the veteran's reply is of record, along with 
arguments of his representative.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA case holding that where 
claimant was advised of the need to submit competent medical 
evidence indicating that his skin disorders meet the specific 
criteria for the at least the next higher evaluation).  The 
record also indicates that the veteran was provided with a 
copy of the July 2001 RO rating decision, the December 2001 
statement of the case (SOC) and the March 2005 supplemental 
statement of the case (SSOC), each of which set forth the 
general requirements of applicable law pertaining to evidence 
to support the claims adjudicated on appeal.  

VA has obtained, or attempted to obtain, all identified 
records noted by the veteran throughout the pendency of this 
appeal since the inception of the claims.  
38 U.S.C.A.§ 5103A.  In particular, a VA Report of Contact, 
dated March 4, 2004, reflects that the veteran contacted the 
RO stating that he had no additional evidence to identify or 
submit.  This contact constitutes his responses to the VCAA 
notice letter of February 2004.  The Board has reviewed the 
file, and no additional evidence has been identified which 
has not already been obtained.  Additional development is not 
indicated.  

The veteran has asserted that his September 2004 VA joints 
examination was "prejudice[d]" by the fact that the VA 
examiner's medical opinion was based upon alleged inaccurate 
statements contained in the VA hypertension examination 
report of October 2004.  The Board assures the veteran that 
it has conducted a thorough review of the entire record, with 
an eye to granting every possible benefit-within the 
parameters of VA law and regulations.  The Board notes that a 
review of the both VA examination reports reflects a review 
of the veteran's entire documented clinical history, 
specifically including his service medical records, the post-
service medical records, and current physical examination of 
the veteran himself, and his self-reported medical history.  

In the final analysis, additional development is not 
indicated, as the Board can find no support for the veteran's 
assertion that any further medical examination is needed.  
Rather, the record demonstrates that copies of all pertinent 
VA and service medical and treatment records have been 
requested and obtained, and there is no indication that some 
records remain unavailable or that any records were misplaced 
or destroyed.  The VA examinations were performed with a 
review of both the veteran and his claims file, including the 
documented clinical history contained therein.  

Therefore, the Board finds that the duty to assist has been 
satisfied within reason.  It appears that VA has done 
everything reasonably possible to notify and assist the 
veteran, and further delay of the appellate review of this 
case by the Board would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Service Connection

The veteran argues that he currently has arthritis of both 
knees, and that this disorder is the result of his having to 
perform "squat jumps" while in service.  The veteran also 
asserts that he had high blood pressure in service, that 
military physicians failed to recognize his high blood 
pressure to be hypertension, and that these various military 
physicians repeatedly instructed the veteran to rest 
immediately before his official blood pressure readings were 
recorded on several inservice examinations.  Finally, the 
veteran asserts that his current heart disease is secondary 
to his reported service-related hypertension.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection for either 
arthritis, hypertension, endocarditis and/or myocarditis, may 
be established based upon a legal presumption of service 
connection, by showing that any one of these disorders 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This does not mean that any acute manifestation or symptom of 
disorder or injury in service will permit service connection: 
to show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity in service, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
(Emphasis added).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
However, when the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  (Emphasis added).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such a condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A 
layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one in which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  (Emphasis 
added).  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

Where there is a difference of medical opinion, the CAVC has 
stated that "[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). With regard to 
the weight to assign to medical opinions, the CAVC has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (CAVC affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) (Board may not ignore the opinion of a treating 
physician, but is free to discount the credibility of that 
statement). 

The United States Court of Appeals for the Federal Circuit 
(CAFC) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  Boggs v. 
West, 11 Vet. App. 334, 344 (1998) (quoting Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Additionally, the probative 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, 
speculative, based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Speculative medical opinions in particular are of little 
probative value.  See Cahall v. Brown, 7 Vet. App. 232 
(1994).


Analysis 

Service medical records are completely silent for any 
complaint, treatment or diagnosis of knee pain, a knee 
injury, or any knee disability.  Service medical records are 
similarly silent for any complaint or treatment regarding the 
veteran's heart, or any abnormal blood pressure reading.  The 
veteran was not shown to have had any heart disorder, 
hypertension, or any high blood pressure reading at the time 
of physical examination at separation from service on 
December 6, 1961.  The associated December 6, 1961 report of 
medical history-personally filled out by the veteran in his 
own handwriting-reveals his specific denial of any "trick 
or locked knee," any "swollen or painful joints," and any 
"high or low blood pressure."  The veteran also indicated 
that he had had no "pain or pressure in the chest," no 
"shortness of breath," and no "palpitation or pounding 
heart."  The veteran also specifically denied any 
"arthritis or rheumatism."  A few weeks later, on January 
31, 1962, the veteran also denied any change in his medical 
condition since his examination, and he was discharged on 
February 2, 1962.  

The Board initially notes and finds that the veteran's 
service medical records do not support the claims of service 
connection for disability of the knee, heart or for 
hypertension.  With regard to the veteran's assertion that 
various military physicians tricked him into recording normal 
blood pressure readings, the Board notes that these service 
medical records include not only clinical findings on 
examination, but the veteran's repeated reports of his own 
medical history-both of which are entirely silent for any 
complaint pertinent to the claims adjudicated on appeal.  

In finding so, the Board does not doubt that the veteran 
performed "squat jump" exercises in service, or that he 
experienced pain during or after such exercises.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Similarly, the post-service medical records, which include 
both VA and private treatment records, do not show initial 
treatment for chest pain until August 1999, and mild 
bilateral degenerative arthritis from November 2000-a 
finding later associated with the normal aging process, as 
detailed below.  In August 1999, the veteran gave a ten (10) 
year history of hypertension, "with occasionally taking his 
blood pressure medications."  The post-service medical 
evidence also shows treatment for coronary atherosclerotic 
heart disease (ASHD), "since 1999".  See private medical 
treatment record of A.M.Z., M.D., Ph.D., dated February 25, 
2002, as well as VA examination reports of September and 
October 2004.  

Several private opinion statements have been received into 
the record, pertinent to the claims on appeal, but each is of 
limited probative value for various reasons detailed as 
follows.  

In a May 2001 statement of R.A.E., D.C., the veteran's, 
"lower back pain and bilateral knee pain" were reported to 
be associated with the veteran's reported excessive "squat 
jumping" in service.  The chiropractor did not first see the 
veteran until 1998, a time following service discharge.  His 
comments are based solely on history given by the veteran and 
do not reflect a review of the record by him.

In a June 2003 private medical statement of T.S.S., D.C., it 
was opined that the veteran's inservice squat jumping 
constituted a "repetitive stress" injury, which "could 
cause" muscle imbalances in the thighs and lower legs, 
resulting in chronic inflammation of the knees.  (Emphasis 
added).  This comment again is based on history given by the 
veteran and only reflects a possibility, not a probability. 

A January 2004 medical statement of D.W.K., M.D., provides a 
diagnosis of hypertension, based upon various pressure 
readings of July 1989 to April 1999-many years after the 
veteran's separation from service.  The physician opined that 
the veteran's condition dated back to his time of active 
military service, and likely developed during, and as a 
result of, the veteran's prior military service.  The basis 
of the medical opinion is not stated, but does not appear to 
have included a review of the veteran's documented service 
medical records.

In conjunction with the instant appeal, the veteran was 
afforded both a VA joints examination of the knees and a VA 
heart and hypertension examination.  Neither report of 
examination is favorable to the claims adjudicated on appeal, 
as the VA examiner' medical opinions, dated in September and 
October 2004, clearly and unequivocally distinguish between 
the veteran's military service and any current bilateral knee 
arthritis, hypertension and ASHD, based upon the examiners' 
examination of the veteran and his documented clinical 
history, including his service medical records.  They had 
access to the entire claims folder, including the comments by 
the health care professionals mentioned above.

Based expressly on a review of the record, as well as 
statements of the veteran, the VA joints examiner was of the 
September 2004 medical opinion that the veteran's currently 
diagnosed bilateral arthritis of the knees was not the result 
of his prior service, but that the degree of his 
osteoarthritis fell within the normal aging process, and was 
more likely related to the aging process rather than to the 
veteran's prior military service.  

Based on a review of the record in October 2004, including 
the statements from the health care professionals mentioned 
above, the VA cardiologist was of the medical opinion that 
the veteran did not currently qualify to have a diagnosis of 
hypertension, and that even if he did, the veteran did not 
have hypertension in service.  The VA cardiologist was also 
of the opinion that the veteran's ASHD was not caused by or a 
result of his active military service.  

A November 2000 lay statement of the veteran's spouse 
indicates that from the time she first met the veteran in 
June of 1964, the veteran complained of bilateral knee pain 
due to his "squat jumping" in service.  She also indicated 
during this time the veteran had always been hypertensive.  

The lay statement of W.W.R. reflects that he has known the 
veteran since 1960, and that over the years, the veteran 
would complain of having difficulty climbing stairs and that 
his knees would give way.  He also recalled that during 
service, the veteran would occasionally discuss his high 
blood pressure.  

The lay opinion statements of the veteran's spouse and of his 
friend provide no basis for the grant of either of the claims 
on appeal.  Although each is competent to provide evidence of 
observable symptoms, neither is competent to attribute any 
knee or heart symptoms to the veteran's service.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and knowledge and require the special 
knowledge and experience of a trained medical professional).  

Where, as in this veteran's case, there is a difference of 
medical opinion, the CAVC has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the CAVC has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (CAVC affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
(CAFC) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Board is persuaded by the medical opinions expressed by 
the VA physicians.  They had access to the entire file, to 
include the private medical opinions and the lay statements.  
They specifically stated they found no causal connection 
between any current heart, hypertension, and/or knee 
disorders and the veteran's service.  The Board finds their 
opinions persuasive, particularly in view of the lack of 
medical documentation of any continuing problems involving 
the heart, hypertension, and the knees for years following 
service discharge.  As a result, the Board finds the claims 
must be denied.


ORDER

The claim of service connection for a bilateral knee 
disorder, to include degenerative joint disease, is denied.  

The claim of service connection for hypertension is denied.  

The claim of service connection for a heart disorder is 
denied.  


REMAND

The RO rating decision of March 2005 granted a claim of 
entitlement to service connection for bilateral hearing loss, 
and assigned a noncompensable disability rating.  In April 
2005, the veteran expressed disagreement with the 
noncompensable disability rating, but the RO has not issued a 
statement of the case (SOC) in response to the veteran's 
notice of disagreement.  Therefore, the Board must remand 
this issue for the issuance of a SOC to the veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995) (When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring Remand 
at the Board).  

Accordingly, this issue must be remanded for the following:

1.  Issue a SOC containing all applicable 
laws and regulations as to the issue of 
the propriety of an initial 
noncompensable evaluation for service-
connected bilateral hearing loss.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  

2.  The veteran is advised that he must 
perfect an appeal on this issue to the 
Board if he wishes it to be certified to 
the Board.  .  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	ROBERT E. O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


